Citation Nr: 0911984	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to November 20, 2008.

2.  Entitlement to a rating in excess of 70 percent for 
bilateral hearing loss from November 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective August 17, 2001.  The Veteran has appealed the 
assigned rating.  

The Board remanded this case in May 2007 and in October 2008.

In a December 2008 rating decision, the RO increased the 
disability rating to 70 percent effective November 20, 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A February 2002 examination results constitute Level II 
hearing on the right and Level II hearing on the left.  

2.  A January 16, 2004 examination results constitute Level 
IV hearing on the right and Level II hearing on the left.  

3.  A November 2008 examination results constitute Level IV 
hearing on the right and Level IV hearing on the left.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to November 20, 2008 are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100 (2008).

2.  The criteria for a rating in excess of 70 percent from 
November 20, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.85,  Part 4, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in June 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The June 2007 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable disability rating 
and is presumed to be seeking the maximum benefits available 
under the law, even though the disability rating was 
increased to 70 percent as of November 2008.  Id.; see also 
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, one SOC and two SSOCs have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations and was also evaluated on an outpatient basis.  
38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2007 and January 2009.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a staged rating is 
warranted pursuant to the discussion below.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the Veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiology examination in 
February 2002.  On the audiogram, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
60
55
LEFT
15
30
60
60
65

The Hertz average for 1000 to 4000 Hertz in the right ear was 
49 and in the left ear was 54.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 88 percent in the left ear.

The Veteran was evaluated by VA in August 2003.  On the 
audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
65
65
LEFT
15
35
60
60
60

The Hertz average for 1000 to 4000 Hertz in the right ear was 
55.75 and in the left ear was 54.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
of 76 percent in the left ear.  However, it does not appear 
that the examiner utilized the Maryland CNC test, so the 
examination results are insufficient for rating purposes.  

The Veteran was afforded a VA audiology examination in 
January 2004.  On the audiogram, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
65
LEFT
15
35
60
60
65

The Hertz average for 1000 to 4000 Hertz in the right ear was 
54 and in the left ear was 54.  Speech audiometry revealed 
speech recognition ability of 82 percent in the right ear and 
of 84 percent in the left ear.

The Veteran was evaluated by VA in May 2006.  On the 
audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
60
70
75
LEFT
20
45
65
65
65

The Hertz average for 1000 to 4000 Hertz in the right ear was 
62.50 and in the left ear was 60.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 90 percent in the left ear.  However, again, it is not 
specified as to whether the examiner utilized the Maryland 
CNC test, so the examination results are insufficient for 
rating purposes.  

In August 2008, the Veteran was seen for a VA audiological 
assessment.  The audiometric assessment revealed a mild 
dropping to severe high frequency, sensorineural hearing loss 
of the right ear and moderate dropping to severe high 
frequency sensorineural hearing loss of the left ear.  With 
regard to the actual audiometric findings, the outpatient 
record indicated that the chart could be downloaded.  
However, this was not done within the outpatient report.  
Thus, there is no audiogram to review.  Nevertheless, it 
appears that speech audiometry scores in the August 2008 
record were reported using the Central Institute for the Deaf 
22 Word List (W-22) and again not the Maryland CNC speech 
recognition test, as prescribed by regulation for rating 
purposes.  38 C.F.R. § 4.85(a).  As such, this testing may 
not be used to assess the Veteran's hearing.  

In light of the failure of utilization of Maryland CNC test, 
the case was Remanded by the Board for a new VA examination.  
In November 2008, the Veteran's ears again were evaluated.  
At that time, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
70
LEFT
25
40
60
65
65

The Hertz average for 1000 to 4000 Hertz in the right ear was 
58.75 and in the left ear was 57.50.  Speech audiometry 
revealed speech recognition ability of 44 percent in the 
right ear and of 20 percent in the left ear.  However, the 
audiologist certified that the speech discrimination scores 
were not reliable that only the puretone averages should be 
used.  The examiner explained that the Veteran's 
motor/language deficits due to a 1970 motor vehicle accident 
made the combined use of puretone averages and speech 
discrimination inappropriate.  At this juncture, the Board 
notes that further evaluation regarding speech discrimination 
is not warranted in light of the VA examiner's opinion in 
that regard.  See 38 C.F.R. § 4.85(c) (2008).

The Veteran is competent to report having decreased hearing 
and that he does not understand speech well.  He is also 
credible in those statements.  However, he is not competent 
to provide an opinion regarding his exact audiological 
findings at various Hertz levels or of his speech recognition 
scores as these matters require medical expertise which he 
does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).

Under the rating criteria, the February 2002 examination 
results constitute Level II hearing on the right and Level II 
hearing on the left.  When combined, the result is a non-
compensable or 0 percent disability evaluation.

As noted, the August 2003 examination may not be used for 
rating purposes.  

Under the rating criteria, the January 2004 examination 
results constitute Level IV hearing on the right and Level II 
hearing on the left.  When combined, the result is 
noncompensable evaluation.  

As noted, the May 2006 examination may not be used for rating 
purposes.  

Under the rating criteria, and using only the certified 
puretone thresholds, the November 2008 examination results 
constitute Level IV hearing on the right and Level IV hearing 
on the left.  When combined, the result is a 10 percent 
disability evaluation.  

With regard to these examination, the Board finds that 38 
C.F.R. § 4.86(a) is not for application because the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The 
Board further finds that 38 C.F.R. § 4.86(b) is not for 
application as the puretone threshold is not 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on 
any of the examinations.

The Board notes that the Veteran was properly rated as non-
compensable prior to the November 2008 examination report.  
As of that date, November 20, 2008, the Veteran's hearing 
worsened; however, based on the results as indicated above, 
the Board notes that the hearing was 10 percent disabling 
under the rating criteria.  Nevertheless, the Board will not 
disturb the 70 percent rating assigned by the RO.  

In light of the foregoing, a higher rating is not warranted 
either prior to November 20, 2008 or as of that date.  

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results warranting a non-compensable rating prior to 
November 20, 2008, and a 10 percent rating as of that date, 
although, as noted, the Board will not disturb the RO's 
actions with regard to the assigned 70 percent rating.  The 
objective evidence is more persuasive with regard to the 
level of disability under the Rating Schedule as it 
specifically pertains to that rating criteria.  

The Board notes that the VA examinations were adequate for VA 
rating purposes.  Those that were insufficient, were not used 
to rate the Veteran.  As shown above, the Veteran was 
examined multiple times, such that the Board was able to rate 
his bilateral hearing disability based on the valid results.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
compensable rating prior to November 20, 2008, and the 
preponderance of the evidence is against a rating in excess 
of the assigned rating (70 percent) as of that date.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
bilateral hearing loss with the established criteria found in 
the rating schedule for noncompensable and compensable 
disability ratings shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  

The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for that disability.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  There is nothing in the record which 
suggests that the disability itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is no persuasive evidence in the record that 
suggests that the service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

What the evidence does not show in this case is that the 
manifestations of the Veteran's service-connected disability 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to November 20, 2008, is denied.  

Entitlement to a rating in excess of 70 percent for bilateral 
hearing loss from November 20, 2008, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


